

115 HR 1143 IH: Hygiene Assistance for Families of Infants and Toddlers Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1143IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Ellison (for himself, Ms. DeLauro, Mr. Conyers, Mr. Nadler, Ms. Norton, and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to address the increased burden that maintaining the health
			 and hygiene of infants and toddlers places on families in need, the
			 resultant adverse health effects on children and families, and the limited
			 child care options available for infants and toddlers who lack sufficient
			 diapers.
	
 1.Short titleThis Act may be cited as the Hygiene Assistance for Families of Infants and Toddlers Act of 2017. 2.Improving opportunity diaper distribution demonstration projectPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				399V–7.Diaper distribution demonstration project
 (a)In generalThe Secretary, acting through the Administration for Children and Families, shall make grants to eligible entities to conduct demonstration projects that implement and evaluate strategies to help families with eligible children to address the diapering needs of such children.
 (b)Use of FundsAmounts provided through a grant under this section shall be used to— (1)fund diaper distribution demonstration projects that will reduce the substantial cost of diapers and diapering supplies by making diapers and diapering supplies available to low-income families;
 (2)evaluate the effects of such demonstration projects on mitigating health risks, including diaper dermatitis, urinary tract infections, and increased rates of parental and child depression and anxiety, that can arise when low-income families do not have an adequate supply of diapers for infants and toddlers; and
 (3)integrate the diaper distribution demonstration projects with other assistance programs serving families with eligible children.
 (c)ApplicationAn entity desiring a grant under this section shall submit to the Secretary an application that includes such information as the Secretary may require to ensure a likelihood of success in achieving the purposes of the grant listed in subsection (b).
 (d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be— (1)a State or local governmental entity;
 (2)an Indian tribe or tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act); or
 (3)a nonprofit organization as described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.
 (e)No effect on other programsAny assistance or benefits provided to a family pursuant to a grant under this section shall be disregarded for purposes of determining the family’s eligibility for, or amount of, benefits under—
 (1)any other Federal needs-based program; or (2)in the case of a grant under this section to a State, any State-funded, needs-based program that is financed in whole or in part with Federal funds.
 (f)ReportsAs a condition of receiving a grant under this section for a fiscal year, an entity shall submit to the Secretary, not later than 6 months after the end of the fiscal year, a report that specifies—
 (1)the number of children and the number of families receiving assistance under the diaper distribution demonstration projects funded through such grant for each month of the fiscal year;
 (2)the number of diapers, and the number of each type of diapering supply distributed through such projects for each month of the fiscal year;
 (3)the method or methods the entity uses to distribute diapers and diapering supplies through such projects; and
 (4)such other information as the Secretary may require. (g)EvaluationThe Secretary, in consultation with each entity that receives a grant under this section, shall—
 (1)not later than September 30, 2019— (A)complete an evaluation of the effectiveness of the diaper distribution demonstration projects carried out pursuant to this section;
 (B)submit to the relevant congressional committees a report on the results of such evaluation; and (C)publish the results of the evaluation on the Internet Web site of the Department of Health and Human Services; and
							(2)
 (A)not later than September 30, 2022, update the evaluation described in paragraph (1)(A); and (B)not later than 90 days after completion of the updated evaluation under subparagraph (B)—
 (i)submit to the relevant congressional committees a report describing the results of such evaluation; and
 (ii)update the Web site described in paragraph (1)(C) to include the results of such evaluation. (h)DefinitionsIn this section:
 (1)The term diaper means an absorbent garment that is washable or disposable that is worn by a child who is not toilet-trained.
 (2)The term diapering supplies means items, including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash.
 (3)The term eligible child means a child who— (A)is not toilet-trained;
 (B)has not attained 4 years of age, unless the entity determines that the child has a substantial physical or mental impairment that requires the child to wear diapers; and
 (C)is a member of a family whose income is not more than 130 percent of the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved.
 (4)The term toilet-trained means able and willing to use a toilet consistently such that diapers are not necessary on a daily basis.
						(i)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated for each of fiscal years 2018 through 2022, $25,000,000.
 (2)Availability of fundsFunds provided to an entity under this section for a fiscal year may be expended only in the fiscal year or the succeeding fiscal year..
		